 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:18-cr-0209 KJM
12                       Plaintiff,
13           v.                                          ORDER
14    JIM A. MERON,
15                       Defendant.
16

17                  On November 5, 2018, defendant Meron entered a plea of guilty to Counts 1 and 3

18   of the Information and the case was set for sentencing for February 4, 2019. On February 4,

19   2019, defendant’s counsel Kenneth Rosenfeld failed to appear at the sentencing conference and

20   the assigned probation officer confirmed she has been unable to reach Rosenfeld to confirm a

21   time to interview defendant to prepare the presentence investigation report. The court continued

22   sentencing to May 13, 2019 at 9:00 a.m., a date the court considers firm.

23                  The court now ORDERS Rosenfeld to show cause within seven (7) days why he

24   should not be sanctioned in the amount of $250.00 for failing to appear and failing to respond to

25   the probation officer’s request for an interview.

26                  IT IS SO ORDERED.

27   DATED: February 5, 2019.
                                                             UNITED STATES DISTRICT JUDGE
28
                                                         1
